Opinion by
Keefe, J.
It was stipulated that the merchandise is similar in all material respects to that the subject of Kraft Phenix Cheese Corp. v. United States (T. D. 47955). In accordance with stipulation and following the decision cited, it was held that in determining the duty upon certain items of cheese, an allowance for the weight of the paper or foil, or both, should have been made by'the collector from the net,weight used in computing the duty thereon. The protests were sustained to this extent.